Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-10, 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ZHOU (US 20160299805 A1).

ZHOU discloses: 
1. (Currently Amended) A method implemented in an electronic device, the method comprising: 

determining a first time length (latency is a time duration; typical latency) of a first access (an erase operation or a write operation) to a set of blocks of a storage device wherein the first access is of an access type of a plurality of access types (an erase operation or a write operation); (101) [examiner’s note: a set of blocks or a data block is just a generic term for a set of contiguous memory locations.]

determining a threshold time length (warning value) for the access type of the first access; (par 62: less than the typical latency; par 92: If a change of the latency with the quantity of times of erase and write is less than a preset value, it is determined that the erase latency is the typical latency. For example, referring to FIG. 6, when the quantity of times of erase and write is greater than 3400, the latency basically 9 ms is set as the warning value; fig 6: 9 ms)

comparing the first time length of the first access against the threshold time length (warning value); and (102; par 92: If a change of the latency with the quantity of times of erase and write is less than a preset value, it is determined that the erase latency is the typical latency. For example, referring to FIG. 6, when the quantity of times of erase and write is greater than 3400, the latency basically remains 10 ms and no longer changes, and then 10 ms may be selected as the typical latency, and 9 ms is set as the warning value.)

in response to the first time length exceeding the threshold time length, determining that the set of blocks are in a potential faulty state. (103; par 65: erase and write may fail if the operation is further performed on the data block; par 92: Reaching the warning value means that the block will become a bad block soon if the block is still used.)

2. (Currently Amended) The method of claim 1, further comprising: 
determining a statistical time length of accesses to the set of blocks; and 
determining the threshold time length at least in part based on the statistical time length. (par 71, 80, 123)

3. (Currently Amended) The method of claim 2, wherein determining the statistical time length comprises: 
determining a second time length (latency) of a second access to the set of blocks, the second access being prior to the first access; and 
determining the statistical time length based on the first time length and the second time length. (par 62: an average value of latencies; par 71: the latency may be obtained by means of statistics collection; par 80: a quantity of times of erase and write of a solid state disk changes with a latency is obtained by means of statistics collection)

6. (Currently Amended) The method of claim 1, wherein determining the first time length comprises: 
determining the first time length by monitoring start time and end time of the first access. (101: latency is a time duration)

7. (Currently Amended) The method of claim 1, further comprising: 
in response to determining that the set of blocks are in the potential faulty state, isolating the set of blocks from the storage device. (103)

Claim(s) 8-10, 13-14 is/are rejected as being the device implemented by the method of claim(s) 1-3, 6-7, and is/are rejected on the same grounds.

Claim(s) 15 is/are rejected as being the device implemented by the method of claim(s) 1, and is/are rejected on the same grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU (US 20160299805 A1) in view of RAE (KR 20020046627 A).

ZHOU discloses:

the threshold time length (warning value)
However, ZHOU does not explicitly disclose, while RAE teaches:
adjusting the threshold based on a user input. (claim 4: the overload threshold input unit receives a changed overload threshold from the operator and updates the changed overload threshold in the database)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine latency caused by a disk failure of ZHOU with system congestion caused by an overload object of RAE. One of ordinary skill in the art would have been motivated to do so in order for users to provide input to define failure.

Claim(s) 11 is/are rejected as being the device implemented by the method of claim(s) 4, and is/are rejected on the same grounds.

Response to Remarks
Applicant has amended the claims to add aspects of access types. ZHOU disclose erase and/or write operations in par 65, “erase and write may fail if the operation is further performed on the data block.”

Applicant's Remarks have been fully considered but they are not persuasive. 
Regarding the prior art rejection under 35 USC 102 and/or 103, the Remarks state, “However, Zhou nowhere discloses determining the warning value (presumably equated to the claimed "threshold time length") for an operation type (i.e., either for the write operation or the erase operation) (presumably equated to the claimed "access type") of a first access. In fact, Zhou is silent on the aspect that the warning value is determined with respect to an operation type of a first access.” However, the examiner respectfully disagrees. ZHOU discloses “If a change of the latency with the quantity of times of erase and write is less than a preset value, it is determined that the erase latency is the typical latency. For example, referring to FIG. 6, when the quantity of times of erase and write is greater than 3400, the latency basically remains 10 ms and no longer changes, and then 10 ms may be selected as the typical latency, and 9 ms is set as the warning value,” in par 92. In other words, 9 ms is determined as a threshold time length for erase and/or write operations, after the latency remains 10 ms and no longer changes.

Conclusion                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706.  The examiner can normally be reached on Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE LIN/Primary Examiner, Art Unit 2113